Abatement Order filed May 10, 2022




                                      In The

                      Fourteenth Court of Appeals
                                   ____________

                              NO. 14-22-00237-CR
                                   ____________

                        DAVID LEE HART, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 178th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1753579

                            ABATEMENT ORDER

      The trial court appointed Patricia Fortney Sedita to represent appellant on
appeal. After the appointment, appellant retained Mark Bennett to represent him.
On April 18, 2022, Bennett filed a motion to substitute as counsel.

      An appointed attorney shall represent the defendant until

      . . . charges are dismissed, the defendant is acquitted, appeals are
      exhausted, or the attorney is permitted or ordered by the court to
      withdraw as counsel for the defendant after a finding of good cause is
      entered on the record.
Tex. Code Crim. Proc. Ann. art. 26.04(j)(2).

      Accordingly, we ABATE this appeal and order as follows:
      1. The judge of the 178th Judicial District Court shall consider Bennett’s
          request to substitute and shall determine whether appellant wishes to be
          represented by Bennett as retained counsel or whether appellant wishes
          and is entitled to appointed counsel.

      2. The judge shall see that a record of any hearing is made. The court
          reporter is directed to prepare, certify, and file with the clerk of this court
          a reporter’s record of the hearing. The trial clerk is directed to prepare,
          certify, and file with the clerk of this court a supplemental clerk’s record
          containing any orders regarding Bennett’s request to substitute. The
          reporter’s record and supplemental clerk’s record shall be filed with this
          court by June 9, 2022.

      3. We will hold Bennett’s motion to substitute pending receipt of the
          requested records.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket after the
requested records are filed in this court.

                                    PER CURIAM


Panel Consists of Justices Bourliot, Hassan, and Wilson.